Citation Nr: 1212892	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  06-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Baltimore, Maryland RO.  The Veteran requested a hearing before the Board.  Such hearing was scheduled to take place in February 2009; by January 2009 correspondence he withdrew the hearing request.  In March 2009 and July 2010 the matter was remanded for additional development. 

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.   

At the outset, the Board notes that the case was remanded twice previously; further delay is regrettable.  However, a complete record is necessary to ensure proper adjudication of the claim.  In a claim of service connection, the complete history of the disability for which service connection is sought is pertinent evidence and all procurable postservice treatment records that have been identified must be secured.  This is particularly the case where, as here, the Veteran injured his back in service and in essence has indicated he has received treatment for the claimed disability from 1971 (i.e., since 3 years postservice) to the present, and where the record also shows postservice intervening events that may be implicated in the current disability.  

The Board's March 2009 remand requested the RO to elicit from the Veteran a chronological listing of all providers he saw for treatment for his low back.  While he submitted some treatment records and work excuses, and signed releases for four hospitals; he did not submit the chronological listing and additional releases requested; and the RO took no action to secure records from the hospitals or complete treatment records from the private providers identified in the Veteran's submissions, but issued a supplemental statement of the case (SSOC), and returned the case to the Board.  The Board acknowledges that the proper disposition at that time would have been to remand for full compliance with the March 2009 remand instructions (to secure the requested identifying information and releases).  However, the Board's July 2010 remand requested only a copy of a September 2003 VA examination that was missing and VCAA compliant notice (instructions with which the RO complied).  In July 2010 the Veteran submitted the requested listing of providers of treatment for his back (however, without any indication of the sequence, i.e., not in chronological order or listing any treatment dates); other records in the claims file reveal that the providers listed primarily treated him following his April 1996 MVA.  Consequently, while certain of the Veteran's postservice treatment records have been secured or determined to be unavailable, a close review of the record found that other pertinent (and perhaps critical) treatment records remain outstanding (have neither been secured nor certified unavailable).  

The Board notes that the current record includes numerous copies of providers' notes requesting that the Veteran be excused from strenuous duties (due to back disability).  From these notes it is clear that the Veteran was receiving treatment and/or evaluations from the providers.   These notes may provide evidence of continuity; however, they are not clinical records of treatment or equivalents of such records, and provide minimal, if any clinical data and history of the disability.  It is the records of the treatment the Veteran was receiving from the providers contemporaneous to the work excuses they provided (and in particular the reports of initial visits with the various providers) that are the more pertinent evidence in this matter.   

Records that remain outstanding and have not been certified as unavailable include: 	
1)  Complete treatment records from Greater Metropolitan Orthopedics (Dr's. Shridharani, Rabbit, and Sabloff)
2) Treatment records from Oxon Hill Health Center with Dr. H. H. Washington from January 1971 to present (the Veteran submitted a receipt of service on April 9, 1991 and a November 2007 letter from the provider) 
3) Records of hospitalization at George Washington University (GWU) Hospital
4) The complete treatment records from Dr. Azer (including the initial visit for an April 11, 1996 motor vehicle accident (MVA)
5) Treatment records for unidentified periods from Dr.'s Barakat, Chiaramonte, Farivari, and Chidambaram
6) Emergency treatment records from Howard University Hospital related to the 1996 MVA
7) Complete treatment records from Dr. Witosky (to include treatment at Southern Maryland Hospital in 1982, 1984, and 1987) (the Veteran submitted hospital summaries only)
 
Notably, Dr's. Shridharani, Rabbit, and Sabloff share a practice, and while a December 2007 letter from Dr. Rabbit notes that "records dating back 20 years had been destroyed" the complete remaining records from the practice that are still in existence have not been secured.  [The Veteran submitted an August 2010 evaluation from Dr. Shridharani and Dr. Rabbit submitted a supporting letter in December 2007].  An explanation of the circumstances under which historical records of a patient receiving current treatment would be destroyed is needed for the record.   

Accordingly, the RO should ask the Veteran to create a chronological listing of every provider and hospital (specifically including those listed above) that treated him for his back since his discharge in service since 1968.  He should also provide releases for VA to secure all records that remain outstanding.  The RO should then secure the available records or a certification that records are unavailable (and the reason why they are unavailable-and if they were destroyed the time and circumstances under which such was done).  Development in this regard must be exhaustive. 

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and/or releases) is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The case is REMANDED for the following:

1. The RO should ask the Veteran to identify all providers of evaluation and/or treatment he received for his back throughout since his discharge from service, and to provide the releases necessary for VA to secure records of any such private evaluation or treatment.  He must specifically provide a chronological listing of the treatment and releases for complete records from each provider to specifically include those listed above (including (1) Greater Metropolitan Orthopedics (Dr's. Shridharani, Rabbit, and Sabloff); (2) Dr. H. H. Washington; (3) Dr. Azer (to include the initial visit and all follow-up) (4) GWU Hospital; (5) Howard University Hospital; (6) Dr.'s Barakat, Chiaramonte, Farivari, and Chidambaram; and (7) Dr. Witosky and Southern Maryland University Hospital).  The records sought/secured must include the clinical record of the initial visit with each provider (to include the history obtained at such time).

If the Veteran does not respond with the complete information and releases sought (within a year of the request), the claim must be further processed under 38 C.F.R. § 3.158(a).  If he responds, the RO should secure complete pertinent clinical records from all sources identified.  Negative responses and certifications of unavailability must be associated with the claims file.  The RO should ask the providers to indicate if records they submit only cover a certain period of time and earlier records are unavailable (as well as the reason for their unavailability, to include, if the records were destroyed, when and the circumstances under which, such occurred).

If a provider does not respond to a VA request for records sought, the Veteran must be so advised, and advised further that it is his responsibility to ensure that private records are received. 

2. If, and only if, the development requested above is completed in full (with each provider/facility accounted for) the RO should arrange for the Veteran's claims file to be forwarded to an orthopedist for review and an advisory medical opinion.  Based on review of the claims file, the consulting provider should offer an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each low back disability entity currently shown. 

(b) As to each low back disability entity diagnosed, please identify the most likely etiology for such entity, specifically, is it at least as likely as not (a 50 percent or greater probability) that such disability is related to the documented back injury in service, or is it more likely (greater than 50 percent probability) related to a postservice intervening event(s)?.   

The examiner must explain the rationale for all opinions, with citation to supporting clinical data (and medical texts/treatises as deemed appropriate).  The explanation should encompass some discussion of the significance of the April 1996 MVA, which Dr. Jamshidi opined (in a September 1997 treatment record) precipitated the Veteran's back surgery.

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

